7129/2020

E-Services Home

E-Services Inbox (417)
Superior Court E-Filing
Civil/Family
Housing
Smali Claims

E-File a New Case
E-File on an
Existing Case
By Docket Number
By Party Name
List My Cases
Court Events
By Date
By Juris Number
By Docket Number
Short Calendars
Markings Entry
Markings History
My Short Calendars
By Court Location @
Calendar Notices @
My Shopping Cart (0)
My E-Filed items

Legal Notices @
Pending
Foreclosure Sales

Search By Property Address

https://efile.eservices.jud.ct.gov/CaseDetail/AttyCaseDetail.aspx? CRN=4392577

  

Important Notice Regarding Civil Short Calendar Markings:
Only those arguable motions marked take papers will be considered by the Court at this time.

Arguable motions marked ready will be marked off by the Court and must be reclaimed.

We are experiencing issues completing credit card transactions for filers using Safari browsers. At this
time, if you are an attorney or firm using Safari as your browser, please either use a different browser or pay
by check. Self-represented parties should also use a browser other than Safari if possible or should file any

cases or motions which require a fee on paper with the Court Clerk. Thank you for your patience.

Attorney/Firm: CAROLINE BOUSCAREN LAPISH (429909)

© HHB-CV20-6060740-S GRADY, SAMANTHA v. HOME DEPOT U.S.A. INC.
Prefix/Suffix: [none] Case Type: T90 File Date: 07/10/2020
Case Detail

E-Mail: clapish@apslaw.com Logout

Return Date: 08/11/2020

Notices History Scheduled Sourt Dates Help Manual
To receive an email when there is activity on this case, click here.
Select Case Activity: | E-File a Pleading or Motion v

Information updated as of: 07/29/2020
Case Information
T90 - Torts - All other
New Britain JD
No List Type

Case Type:
Court Location:
List Type:

Trial List Claim:

Last Action Date: 07/29/2020 (The "last action date” is the date the information was entered in the system)

 

| Disposition Information |
Disposition Date:
Disposition:
Judge or Magistrate:

 

| Party & Appearance Information i

Party a panty Party Type
Party Category
P-01 SAMANTHA GRADY Plaintiff Person
Attorney: & WEBER & CARRIER LLP (066587) File Date: 07/10/2020
24 CEDAR STREET
NEW BRITAIN, CT 06052
D-01 HOME DEPOT U.S.A. INC. Defendant — Firm or
Attorney: @ CAROLINE BOUSCAREN LAPISH (429909) File Date: 07/29/2020 Corporation

Inew 175 FEDERAL ST #1000

BOSTON, MA 02110

Viewing Documents on Civil, Housing and Small Claims Cases:
If there is an € in front of the docket number at the top of this page, then the file is electronic (paperless).

e Documents, court orders and judicial notices in electronic (paperless) civil, housing and small claims cases with a return
date on or after January 1, 2014 are available publicly over the internet.* For more information on what you can view in
all cases, view the Electronic Access to Court Documents Quick Card.

e For civil cases filed prior to 2014, court orders and judicial notices that are electronic are available publicly over the
internet. Orders can be viewed by selecting the link to the order from the list below. Notices can be viewed by clicking

the Notices tab above and selecting the link.*

e Documents, court orders and judicial notices in an electronic (paperless) file can be viewed at any judicial district
courthouse during normal business hours.*

e Pleadings or other documents that are not electronic (paperless) can be viewed only during normal business hours at
the Clerk’s Office in the Judicial District where the case is located.*

1/2
7129/2020

Case 3:20-cv-01075 Document tt Enea O736750 Page 2 of 14

e An Affidavit of Debt is not available publicly over the internet on small claims cases filed before October 16, 2017.*

*Any documents protected by law Or by court order that are Not open to the public cannot be viewed by the public online And
can only be viewed in person at the clerk’s office where the file is located by those authorized by law or court order to see them.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Motions / Pleadings / Documents / Case Status

Entry _. Filed aa
No File Date By Description Arguable

07/10/2020 P SUMMONS EF

07/10/2020 P COMPLAINT &

07/29/2020 D = APPEARANCE & fnew

Appearance
100.30 07/10/2020 P RETURN OF SERVICE & No
101.00 07/29/2020 D — NOTICE OF REMOVAL TO FEDERAL DISTRICT COURT & fnew No
Scheduled Court Dates as of 07/28/2020
HHB-CV20-6060740-S - GRADY, SAMANTHA v. HOME DEPOT U.S.A. INC.
# ~=6 Date Time Event Description Status
No Events Scheduled

 

 

 

Judicial ADR events may be heard in a court that is different from the court where the case is filed. To check
location information about an ADR event, select the Notices tab on the top of the case detail page.

Matters that appear on the Short Calendar and Family Support Magistrate Calendar are shown as scheduled court
events on this page. The date displayed on this page is the date of the calendar.

All matters on a family support magistrate calendar are presumed ready to go forward.

The status of a Short Calendar matter is not displayed because it is determined by markings made by the parties
as required by the calendar notices and the civilé? standing orders. Markings made electronically can be viewed by
those who have electronic access through the Markings History link on the Civil/Family Menu in E-Services.
Markings made by telephone can only be obtained through the clerk’s office. If more than one motion is on a single
short calendar, the calendar will be listed once on this page. You can see more information on matters appearing
on Short Calendars and Family Support Magistrate Calendars by going to the Civil/Family Case Look-Up page
and Short Calendars By Juris Number or By Court Location.

Periodic changes to terminology that do not affect the status of the case may be made.
This list does not constitute or replace official notice of scheduled court events.

Disclaimer: For civil and family cases statewide, case information can be seen on this website for a period of time,
from one year to a maximum period of ten years, after the disposition date. If the Connecticut Practice Book
Sections 7-10 and 7-11 give a shorter period of time, the case information will be displayed for the shorter period.
Under the Federal Violence Against Women Act of 2005, cases for relief from physical abuse, foreign protective
orders, and motions that would be likely to publicly reveal the identity or location of a protected party may not be
displayed and may be available only at the courts.

Copyright © 2020, State of Connecticut Judicial Branch

https://efile.eservices.jud.ct.gov/CaseDetail/AttyCaseDetail.aspx?CRN=4392577 2/2
 

 

Case 3:20-cv-01075 Document 1-1 Filed 07/29/20
SUMMONS - CIVIL For Information on
JO-CV-1 Rev, 2-20 ADA accommodations,

C.G.S. §§ 51-346, $1-347, 51-349, 51-350, 52-45a, 52-48, 52-259; contact a court clerk or
P.B. §§ 3-1 through 3-21, 8-1, 10-13 go to: wwwJud.et.gov/ADA,

 

 

 

Instructions are on page 2.

Page 3 of 14

STATE OF CONNECTICUT
SUPERIOR COURT

www.jud.ct.gov

Pat

 

[_] Select if amount, legal interest, or property in demand, not including interest and costs, is LESS than $2,500.

[x] Select if amount, legal interest, or property in demand, not including interest and costs, is $2,500 or MORE.

[_] Select if claiming other relief in addition to, or in place of, money or damages.

 

 

 

 

 

TO: Any proper officer

By authority of the State of Connecticut, you are hereby commanded to make due and legal service of this summons and attached complaint.
Address of court clerk (Number, street, town and zip code) Telephone number of clerk Return Date (Must be a Tuesday)
20 Franklin Square, New Britain, CT 66051 (860 ) 515 —6180 08/11/2020

[x] Judicial District GA. At (City/Town) Case lype code (See jist on page 2)

(-] Housing Session [_] Number: New Britain Major: T Minor; 90

 

 

 

For the plaintiff(s) enter the appearance of:

 

Name and address of attorney, law firm or plaintiff if self-represented (Number, street, town and zip code)

Juris number (/f attorney or law firm)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Weber and Carrier, LLP, 24 Cedar Street, New Britain, CT 06062 066587
Telephone number Signature of plaintiff (if self-represented)
(860 ) 226 —9463
The attorney or law firm appearing for the plaintiff, or the plaintiff if E-mail address for delivery of papers under Section 10-13 of the
self-represented, agrees to accept papers (service) electronically Connecticut Rzsciice Rook (fagreca)
in this case under Section 10-13 of the Connecticut Practice Book. [X] Yes [_] No | rweber@webercarrier.com
Parties Name (Last, First, Middle Initial) and address of each party (Number; street; P.O, Box; town; state; zip; country, if not USA)
First Name: Grady, Samantha no
plaintiff Address: 1022 Worthington Ridge, Berlin, CT 06037
Additional | Name:
plaintiff | Address: Eta
First Name: Home Depot U.S.A., 2455 Paces Ferry Road, Atlanta, GA 06339 pot
defendant | Address: Agent for Service: Corporation Service Company, 50 Weston Street, Hartford, CT 06120
Additional | Name: D-02
defendant | Address:
Additional | Name:
defendant | Address: p02
Additional | Name: D-04
defendant | Address:
Total number of plaintiffs: 1 Total number of defendants: 1 | |] Form JD-CV-2 attached for additional parties

 

 

Notice to each defendant

1. You are being sued. This is a summons in a lawsuit. The complaint attached states the claims the plaintiff is making against you.

2. To receive further notices, you or your attorney must file an Appearance (form JD-CL-12) with the clerk at the address above. Generally,
it must be filed on or before the second day after the Return Date. The Return Date is not a hearing date. You do not have to come to

court on the Return Date unless you receive a separate notice telling you to appear.

3. If you or your attorney do not file an Appearance on time, a default judgment may be entered against you. You can get an Appearance
hitps://jud.ct.gov/webforms/.

form at the court address above, or on-line at https:

4, If you believe that you have insurance that may cover the claim being made against you in this lawsuit, you should immediately contact
your insurance representative, Other actions you may take are described in the Connecticut Practice Book, which may be found in a

superior court law library or on-line at https://Awww,jud.ct.gov/pb. htm.
5. If you have questions about the summons and complaint, you should talk to an attorney.

 

The court staff is not allowed to give a Vaid pn legal matters.
Date Signed (Si - [x] Commissioner of Superior Court | Name of person signing

 

 

07/06/2020
¥ ¥ F

CL] Clerk | Robert F. Weber Jr.

 

If this summons is signed by a Clerk:
a. The signing has been done so that the plaintiff(s) will not be denied access {o the courts.

It is the responsibility of the plaintiff(s) to ensure that service is made in the manner provided by law.

b.
c. The court staff is not permitted to give any legal advice in connection with any lawsuit.
d.

The Clerk signing this summons at the request of the plaintiff(s) is not responsible in any way for any
errors or omissions In the summons, any allegations contained in the complaint, or the service of the

summons or complaint.

For Court Use Only
File Date

 

 

| certify | have read and Signed (Sel-represented plaintif) Date
understand the above:

 

 

Docket Number

 

 

 

Page 1 of 2
WEBER AND GARAIER,LLP © ATTORNEYS AT LAW

24 CEDAR STREET » NEW BRITAIN, CONNECTICUT 06052 © TELEPHONE (860).225-8463 *

ape

FAX (860) 225-3426 « JURIS NO. 68587

 

 

Case 3:20-cv-01075 Document 1-1 Filed 07/29/20 Page 4 of 14

RETURN DATE: AUGUST 11,2020 -— : SUPERIOR COURT
SAMANTHA GRADY : J.D. OF NEW BRITAIN
V. : AT NEW BRITAIN
HOME DEPOT U.S.A. INC, : JULY 6, 2020

COMPLAINT

1. At all times mentioned herein, the Defendant, HOME DEPOT U.S.A. INC.,

(hereinafter “Home Depot”), a foreign corporation authorized to conduct business in the

” State of Connecticut, operated the Home Depot Store #6203 located at 225 Berlin Turnpike

in Berlin, Connecticut.

De At all times mentioned herein, the Defendant owned said premises and
through the acts of its agents, servants and/or employees maintained and controlled all the
common areas and aisles at the Home Depot Store #6203 for the use by its patrons,

customers, and invitees.

3 At all times mentioned herein, the Defendant also had responsibility for the
conduct of its employees in its store.

4, On August 3, 2018, at about 10:30 am, the Plaintiff, SAMANTHA GRADY,
was at the Defendant’s Customer Service desk attempting to return a previously purchased

air conditioning unit which she had placed on a large metal cart.

 
WEBEN AND CARRIER, LLP * ATTORNEYS ATLAW ~

24 CEDAR STREET » NEW BAITAIN, CONNECTICUT 05062 » TELEPHONE (660) 225-9463

FAX (960} 225-3426 » JURIS NO. 66007

 

 

Case 3:20-cv-01075 Document 1-1 Filed 07/29/20 Page 5 of 14

5. While the Plaintiff was standing at the customer service desk, one of the
Defendants employees pushed the heavy cart with the air conditioner on it causing a metal .
wheel under the cart to roll over the Plaintiff's right foot, causing a crush type injury to the
bones, nerves, and soft tissues in the foot.

6. The Defendant, HOME DEPOT, through the acts of its employees, was
negligent or careless in one or more of the following ways:

a. In that the employee who moved the cart onto the Plaintiff's foot failed
to exercise due care in how she moved the cart to make sure that the
Plaintiff was safely out of the path of the cart;

b. In that the employee who moved the cart onto the Plaintiff's foot failed
to warn the Plaintiff that she was about to move said cart;

c. In that the employee who moved the cart onto the Plaintiff's foot failed
to pay attention and be aware of where the Plaintiff was standing before
she attempted to move the cart;

d. In that the Defendant’s supervisors or managers failed to adequately train
the employee who injured the Plaintiff in regard to responsible conduct

when interacting with customers;

 
© WEBER AND GARRIER,LLP © ATTORNEYS AT LAW

24 CEDAR STREET » NEW BRITAIN, CONNECTICUT O5062 *

TELEPHONE {680)276-2463 © FAX (G60) 226-2478 © JURIS NO. 68587

 

 

 

Case 3:20-cv-01075 Document 1-1 Filed 07/29/20 Page 6 of 14

e. In that the Defendant’s supervisors or managers failed to properly train
the employee ai injured the Plaintiff in regard to safety when moving
large or heavy items in close proximity to anomes or

f. In that the Defendant’s supervisors or managers failed to adequately
monitor or oversee employee conduct and interactions with customers at
the Customer Service desk.

Te As a result of the negligence and carelessness of the Defendant’s employees
or agents, the Plaintiff suffered serious, painful, and permanent injuries to her right foot

. resulting in the need for extensive medical treatment, including surgery, and further
resulting in permanent partial impairment and scarring of the foot.

8. As a further result of the negligence and carelessness of the Defendant’s
employees or agents, the Plaintiff was forced to incur expenses for medical care and
treatment, and may continue to do so in the future.

9. As a further result of the negligence and carelessness of the Defendant’s
employees or agents, the Plaintiff's ability to engage in her normal daily activities has been

severely limited and she was forced to miss substantial periods of time from work, resulting

in lost wages.

 
WEBER AND:CARRIER, LLP ¢ ATTORNEYS AT-LAW

24 CEDAR STREET * NEW BRITAIN, CONNECTICUT 06052 ©

TELEPHONE (860).225-8483 © FAX (880) 225-3426 © JURIS NO. 66587

 

 

Court.

Case 3:20-cv-01075 Document 1-1 Filed 07/29/20 Page 7 of 14

WHEREFORE, the Plaintiff claims monetary damages within the jurisdiction of the

The Plaintiff: SAMANTHA GRADY

, few

Robert F, Weber, Jr., Her Attorney
WEBER & CARRIER, LLP

24 Cedar Street

New Britain, CT 06052
Telephone: (860) 225-9463

Juris No. 066587

 
WEBER AND CAHRIER,LLP © ATTORNEYS AF LAW

aH

24 CEDAR STREET » NEW BRITAIN, CONNECTICUT 06062 © TELEPHONE {860)226-9463 » FAX (85

0) 225-426 e JURIS NO. 66567

 

 

Case 3:20-cv-01075 Document 1-1 Filed 07/29/20 Page 8 of 14

RETURN DATE: AUGUST 11,2020: SUPERIOR COURT
SAMANTHA GRADY J.D. OF NEW BRITAIN
V. AT NEW BRITAIN
HOME DEPOT U.S.A. INC. JULY 6, 2020

DEMAND FOR RELIEF

ls The Plaintiff in the above-entitled action, SAMANTHA GRADY, claims

money damages greater than FIFTEEN THOUSAND DOLLARS ($15,000.00), exclusive of

” interest and costs.
2, The plaintiffs claim costs.
3. The plaintiffs claim any other relief as the Court deems necessary.

The Plaintiff: SAMANTHA GRADY

 

Robert F. Weber, Jr., Her Attorney
WEBER & CARRIER, LLP

24 Cedar Street

New Britain, CT 06052,
Telephone: (860) 225-9463

Juris No. 066587

 
Case 3:20-cv-01075 Document 1-1 Filed 07/29/20 Page 9 of 14

OFFICER'S RETURN TO COURT

STATE OF CONNECTICUT:

: SS. HARTFORD JULY 7, 2020
COUNTY OF HARTFORD :

Then and by virtue hereof and by direction of the Plaintiff's attorney, |
made due and legal service upon the within named Defendant, HOME DEPOT
U.S.A. INC., by leaving a verified true and attested copy of the original WRIT
SUMMONS-CIVIL, COMPLAINT, DEMAND FOR RELIEF, with CORPORATION
SERVICE COMPANY, AGENT FOR SERVICE, who is authorized to accept

service for the within named Defendant, at 100 Pearl Street, 17" Floor, Hartford,
Connecticut.

The within is the original WRIT SUMMONS-CIVIL, COMPLAINT,
DEMAND FOR RELIEF, with my doings thereon endorsed.

ATTEST:
FEES:
SERVICE: $ 40.00 PE W. SMULSKI
TRAVEL 15.00 STATE MARSHAL
PAGES: 6.00 HARTFORD COUNTY
ENDORSEMENTS: 1.60 .

TOTAL: $ 62.60
7/29/2020

Attorney/Firm: CAROLINE BOUSCAREN LAPISH (429909) E-Mail: clapish@apslaw.com Logout
& HHB-CV20-6060740-S GRADY, SAMANTHA v. HOME DEPOT U.S.A. INC.

Prefix/Suffix: [none] Case Type: T90 File Date: 07/10/2020 Return Date: 08/11/2020

Hide Instructions You have successfully e-filed!

Instructions: Information about this filing is provided on this page, including the date and time of this transaction and the filing date.
Please select the Print button to print a copy of this Confirmation. Then, select the Return to Superior Court E-Filing Menu if you wish
to do additional e-filing or Logout if you are finished filing.

 

Print

Confirmation of E-filed Transaction (print this page for your records)
Docket Number: HHB-CV-XX-XXXXXXX-S
Case Name:GRADY, SAMANTHA v. HOME DEPOT U.S.A. INC.
Type of Transaction: Appearance
Date Filed: Jul 29 2020
Appearance by:429909 CAROLINE BOUSCAREN LAPISH
Appearance for this Party(ies)
Party # Party Name
D-01 HOME DEPOT U.S.A. INC.
Document Filed: JD-CL-12 Appearance
Date and Time of Transaction: Jul 29 2020 10:12:41 AM

 

 

 

 

 

 

Return to Civil / Family Menu

 

Copyright © 2020, State of Connecticut Judicial Branch

https://efile.eservices.jud.ct.gov/appearance/ConfirmationOfEFiling.aspx?crn=439257 7 &uid=268999005

  

1/4
Case 3:20-cv-01075 Document 1-1 Filed 07/29/20 Page 11 of 14

eee Se eo Instructions — See Back/Page 2
P.B. §§ 3-1 thru 3-6, 3-8, 10-13, 25A-2 SUPERIOR COURT

www.jud.ct.gov

Notice To Self-Represented Parties
A self-represented party is a person who represents himself or herself. If you are a self-
represented party and you filed an appearance before and you have since changed your address,

 

 

 

you must let the court and all attorneys and self-represented parties of record know that you have Retum date
changed your address by checking the box below: Aug-11-2020
[_| ! am filing this appearance to let the court and all attorneys and self-represented Docket number
parties of record know that | have changed my address. My new address is below. HHB-CV-XX-XXXXXXX-S

 

Name of case (Full name of Plaintiff vs. Full name of Defendant)

GRADY, SAMANTHA v. HOME DEPOT U.S.A. INC.
[| [| [ | Address of Court (Number, street, town and zip code)

gudica| Heusing (Sinall_ _(Geocapnle 20 FRANKLIN SQUARE NEW BRITAIN, CT 06051

District Session Claims Area number
Scheduled Court date (Criminal/Motor Vehicle Matters)

 

 

Please Enter the Appearance of

Name of self-represented party (See "Notice to Self-Represented Parties" at top), or name of official, firm, professional corporation, or individual] Juris number of attorney or firm
attorney

 

 

 

 

 

CAROLINE BOUSCAREN LAPISH 429909

Mailing Address (Number, street) (Notice to attorneys and law firms - The address to which papers will be mailed from the | Post office box Telephone number (Area code first)
court is the one registered or affiliated with your juris number. That address cannot be changed in this form.)

175 FEDERAL ST #1000 6174820600

Cityftown State Zip code Fax number (Area code first) | E-mail address

BOSTON MA 02110 617-482-0604 clapish@apslaw.com

 

 

 

 

 

in the case named above for: (“x" one of the following parties; if this is a Family Matters case, also indicate the scope of your appearance)
[_] The Plaintiff (includes the person suing another person).
[_] All Plaintiffs.
[_] The following Plaintiff(s) only:
[x] The Defendant (includes the person being sued or charged with a crime).

[_] The Defendant for the purpose of the bail hearing only (in criminal and motor vehicle cases only).
[_] All Defendants.

[_] The following Defendant(s) only:
[_] Other (Specify):
[_] This is a Family Matters case and my appearance is for: ("x" one or both)
[_] matters in the Family Division of the Superior Court [_] Title IV-D Child Support matters
Note: If other counsel or a self-represented party has already filed an appearance for the party or parties "x'd" above, put
an "x" in box 1 or 2 below:

1. [_] This appearance is in place of the appearance of the following attorney,
firm or self-represented party on file (P.B. Sec. 3-8):

 

 

 

 

; . tg: ; (Name and Juris Number)
2. [_] This appearance is in addition to an appearance already on file.

| agree to accept papers (service) electronically in this case under Practice Book Section 10-13 [ | Yes No

 

 

 

 

Signed (Individual attorney or seif-represented party) Name of person signing at left (Print or type) Date signed

P 429909 CAROLINE BOUSCAREN LAPISH Jul 29 2020
Certification

| certify that a copy of this document was mailed or delivered electronically or non-electronically on (date) Jul 29 2020 to all attorneys

and self-represented parties of record and that written consent for electronic delivery was received from all attorneys and self-represented
parties receiving electronic delivery.
Name and address of each party and attorney that copy was mailed or delivered to* For Court Use Only

WEBER & CARRIER LLP - 24 CEDAR STREET/NEW BRITAIN, CT 06052

 

 

Signed (Signature of filer) Print or type name of person signing Date signed Telephone number
> 429909 CAROLINE BOUSCAREN LAPISI| Jul 29 2020 6174820600

*If necessary, attach an additional sheet or sheets with the name of each party and the address which the copy was mailed or delivered to.

 

 

 

 

 

 

 

 
7/29/2020

  

Yo ave su essfully e-
Se _3°20-cyv-010 Documen Pied ©

cig of Connecticut Judicial Branch

UM : Superior Court E-Filing

Attorney/Firm: CAROLINE BOUSCAREN LAPISH (429909) E-Mail: clapish@apslaw.com Logout
Hide Instructions You have successfully e-filed!

Instructions: The information about the item you filed is on this confirmation page. You must print a copy of this page for your records.
Choose Print This Page at the top of the page to print your copy.

Choose E-File Another Pleading/Motion/Other on this Case to go back to the Select a Motion page to choose another document
name and file another document.

Choose Return to Superior Court E-Filing Menu to go back to the menu page.

Choose Return to Case Detail to look at the documents filed in this case or to file a reclaim in this case.

Print This Page

Confirmation of E-filed Transaction (print this page for your records)
Docket Number: HHB-CV-XX-XXXXXXX-S
Case Name: GRADY, SAMANTHA v. HOME DEPOT U.S.A. INC.
Type of Transaction: Pleading/Motion/Other document
Date Filed: Jul-29-2020
Motion/Pleading by: CAROLINE BOUSCAREN LAPISH (429909)
Document Filed: 101.00 NOTICE OF REMOVAL TO FEDERAL DISTRICT COURT
Date and Time of Transaction: Wednesday, July 29, 2020 10:16:24 AM

 

[ E-File Another Pleading/Motion/Other document on this Case

 

(z Return to Civil / Family Menu l| Return to Case Detail

Copyright © 2020, State of Connecticut Judicial Branch

https://efile.eservices.jud.ct.gov/motion/EFileConfirmation.aspx?crn=439257 7 &UnID=268999398&Auth=30234e97e04d4590a3ae2788961976e22 4/1
Case 3:20-cv-01075 Document 1-1 Filed 07/29/20 Page 13 of 14

SAMANTHA GRADY, : HHB-CV20-6060740-S
Plaintiff, : SUPERIOR COURT
; JUDICIAL DISTRICT OF NEW BRITAIN
Vv. : AT NEW BRITAIN

HOME DEPOT U.S.A., INC.,
Defendant.
NOTICE OF REMOVAL
Pursuant to 28 U.S.C.A. § 1446(d), the Defendant Home Depot U.S.A., Inc. (“Home
Depot”), by and through its undersigned counsel, files herewith a true copy of the Notice of
Removal previously filed in the United States District Court for the District of Connecticut, and a

true copy of the Notice of Filing of Removal.

Defendant,
HOME DEPOT U.S.A., INC.,
By its Attorney,

/s/ Caroline B. Lapish
Caroline B. Lapish, Esq., Juris No. 429909
ADLER POLLOCK & SHEEHAN P.C.
175 Federal Street, 10th Floor
Boston, Massachusetts 02110
Tel. (617) 482-0600
Fax. (617) 482-0604
Email: clapish@apslaw.com
Case 3:20-cv-01075 Document 1-1 Filed 07/29/20 Page 14 of 14

CERTIFICATE OF SERVICE

Thereby certify that on July 29, 2020, I caused a true copy of the foregoing document to
be served by regular U.S. mail and e-mail upon the following counsel of record:

Michael A. Carrier, Esq.
Weber and Carrier

24 Cedar Street

New Britain, CT 06052

/s/ Caroline B. Lapish
Caroline B. Lapish

1016935.v1
